DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, the phrase “insertion a second frame element” is a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers et al. (US 2013/0313365) in view of Morris et al. (US 3,873,151).
In re. claim 1, Ehlers teaches a system comprising: a carrier fixture (9), wherein the carrier fixture is a partition wall (para [0058]) and a flight attendant seat (41), comprising: a frame (19), and at least one seat arrangement (15, 17) integrated into the frame (fig. 2), wherein the frame comprises a lower section , an upper section, and a central section taking up the at least one seat arrangement at least partially (fig. 3), wherein the lower section is formed bent at least in a region adjoining the central section and forms the curved part of a U-shape (fig. 3), the lower section forming a support for the flight attendant seat configured to conduct a load into the carrier fixture (via connection to wall (9)), and wherein the central section forms at least a portion of the substantially straight sides of the U-shape (fig. 3).
Ehlers fails to disclose the frame is integrated into the carrier fixture.
Morris teaches a frame (14) integrated into the carrier fixture (73) (figs. 1 and 5) (col. 10, ln. 24-29).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers to incorporate the teachings of Morris to have the frame integrated into the carrier fixture, for the purpose of having the seat, in its folded up or stored position, recessed within a wall structure so that none of the seat structure extends out into the cabin.
In re. claim 5, Ehlers as modified by Morris (see Ehlers) teach the flight attendant seat according to claim 1, wherein the upper section and the lower section of the frame are formed differently (fig. 3)
In re. claim 6, Ehlers as modified by Morris (see Morris) teach the flight attendant seat according to claim 1, wherein the frame has a surrounding flange section (section attached to wall) (fig. 5).
In re. claim 7, Ehlers as modified by Morris (see Ehlers) teach the flight attendant seat according to claim 1, wherein the frame is constructed from several congruous frame elements (e.g. curved and straight elements) (fig. 3)
In re. claim 8, Ehlers as modified by Morris (see Ehlers) teach the flight attendant seat according to claim 1, which comprises two seat arrangements (21, 41) integrated into the frame adjacent to one another (fig. 1).
In re. claim 10, Ehlers as modified by Morris (see Morris) teach the system according to claim , wherein the frame of the flight attendant seat surrounds a through opening formed in the carrier fixture (surrounds recess (71)) (col. 10, ln. 24-30).  
In re. claim 12, Ehlers as modified by Morris (see Ehlers) teach an aircraft (1) (fig. 9) with a flight attendant seat according to claim 1 (para [0053]).
In re. claim 13, Ehlers teaches a method for fitting a flight attendant seat in a carrier fixture (9), wherein the carrier fixture is a partition wall (para [0058]), comprising: mounting a frame (19) on a carrier fixture (9) or integration of the frame into the carrier fixture (para [0030]), wherein the frame comprises a lower section, an upper section and a central section (fig. 3), wherein the lower section is formed bent at least in a region adjoining the central section, and forms the curved part of a U-shape (fig. 3), the lower section forming a support for the flight attendant seat configured to conduct a load into the carrier fixture (via connection to wall (9)), and wherein the central section forms at least a portion of the substantially straight sides of the U-shape (fig. 3), and - integration of at least one seat arrangement (15, 17) into the frame (fig. 2), in that the seat arrangement is inserted at least partially into the central section of the frame (fig. 2).
Ehlers fails to disclose the frame is integrated into the carrier fixture.
Morris teaches a frame (14) integrated into the carrier fixture (73) (figs. 1 and 5) (col. 10, ln. 24-29).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers to incorporate the teachings of Morris to have the frame integrated into the carrier fixture, for the purpose of having the seat, in its folded up or stored position, recessed within a wall structure so that none of the seat structure extends out into the cabin.
In re. claim 14, Ehlers as modified by Morris (see Morris) teach the method according to claim 13, further comprising: provision of a through opening (71) complementary to the frame (14) in the carrier fixture (figs. 1 and 5); insertion of a first frame element (58) into the through opening from a first side of the carrier fixture (support structure (12) having welded nuts (58)) (figs. 1 and 5) (col. 9, ln. 35-45); insertion of a second frame element (56) congruous with the first frame element into the through opening from a second side of the carrier fixture opposite to the first side (studs (56) passed through holes (67) and threaded into nuts (58)); and fixing the frame elements to one another (threadably engaged).  
In re. claim 15, Ehlers as modified by Morris (see Ehlers) teach the method according to claim 13, further comprising: forming the lower section of the frame with a straight central region, which connects bent regions of the lower section to one another and runs substantially parallel to a floor of an aircraft cabin in a fitted state of the flight attendant seat in the aircraft cabin (fig. 3).    
In re. claim 16, Ehlers as modified by Morris (see Morris) teach the system according to claim 5, wherein the upper section and the lower section of the frame (14) are formed in mirror symmetry relative to a transverse axis of the frame (fig. 1).  
In re. claim 17, Ehlers as modified by Morris (see Morris) teach the system according to claim 7, wherein the frame elements have a substantially L-shaped cross section (L-shape cross-section at flange (32)) (figs. 1 and 5).  
In re. claim 19, Ehlers as modified by Morris (see Morris) teach the system according to claim 1, wherein the carrier fixture comprises a through opening (71) and wherein the frame is integrated in the through opening (col. 10, ln. 24-30).  
In re. claim 20, Ehlers as modified by Morris (see Morris) teach the method according to claim 13, wherein the carrier fixture comprises a through opening (71) and wherein the frame is integrated in the through opening (col. 10, ln. 24-30).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlers as modified by Morris as applied to claim 1 above, and further in view of Kindelberger et al. (US 2,036,529).

In re. claim 2, Ehlers as modified by Morris (see Ehlers) teach the upper section is formed bent over its entire length (fig. 3).
Ehlers as modified by Morris fails to disclose the lower section is formed bent over its entire length.
Kindelberger teaches a symmetrical upper and lower section of the frame (88) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers as modified by Morris to incorporate the teachings of Kindelberger to have the lower section formed bent over its entire length, for the purpose of providing an aesthetic frame configuration through symmetry of the frame elements.

Claims 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers as modified by Morris.

In re. claim 3, Ehlers as modified by Morris (see Morris) teach the flight attendant seat according to claim 1, wherein the lower section has a straight central region which connects bent regions of the lower section to one another (fig. 3)
Ehlers as modified by Morris fails to disclose  bent regions of the lower section extend in total over more than a quarter of a length of the lower section, and wherein the central region of the lower section occupies at most three quarter of the length of the lower section.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers as modified by Morris to have the recited dimensions of the lower section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
In re. claim 4, Ehlers as modified by Morris fail to disclose the bent regions of the lower frame section each have a radius of curvature of about 50 to about 150 mm.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers to have the recited dimensions of the radius of curvature of the bent sections, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
In re. claim 18, Ehlers as modified by Morris fail to disclose forming the bent regions of the lower section to extend in total over more than a quarter of a length of the lower section, and forming the central region of the lower section to occupy at most three quarter of the length of the lower section.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers as modified by Morris to have the recited dimensions of the lower section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647